The Honorable Margaref Rowland      Opinion No. B- 896
Executive Secretary
Board of Nurse Examiners            Re: Authority of the
7600 Chevy Chase, Suite 502         Board of Nurse Examiners
Austin, Texas 78752                 to accredit specialty
                                    programs in nursing
                                    offered by colleges and
                                    universities.

Dear Mrs. Rowland:

     You have requested our opinion regarding the authority
of the Board of Nurse Examiners to accredit programs in
nursing offered by colleges and universities.

     Section 1 of article 4518, V.T.C.S., provides, in
pertinent part:

              It shall be the duty of the Board of
          Nurse Examiners to prescribe and publish
          the minimum requirements and standards for
          a course of study in programs which
          prepare professional nurse practitioners.
          All other regulations necessary to conduct
          accredited schools of nursing and educational
          programs for the preparation of professional
          nurses shall be as prescribed by the Board,
          provided, however, that the minimum period
          of time that the Board may require shall be
          at least two (2) calendar years and the
          maximum period of time shall not exceed four
           (4) calendar years. The Board shall accredit
          such schools of nursing and educational
          programs as meet its requirements and shall
          deny or withdraw accreditation from schools
          of nursing and educational programs which
          fail to meet the prescribed course of study
          or other standards.

                          p. 3767
The Honorable Margaret Rowland - page 2   (H-896)



The statute requires the Board of Nurse Examiners to prescribe
"regulations necessary to conduct accredited schools of
nursing and educational programs for the preparation of
professional nurses." It is the Board's further duty to
accredit those schools and educational programs which conform
to its regulations.

     We believe that the Board of Nurse Examiners is clearly
empowered under article 4518 to accredit specialty programs
in nursing offered by colleges and universities.  Such authority
is not in conflict with any powers granted to the institutions
themselves.  The Coordinating Board of the Texas College and
University System is, for example, empowered to initiate,
consolidate or eliminate degree or certificate programs
whenever it deems such action to be in the best interest of
the institution and the State of Texas. Education Code,
5 61.051(e). The Board of Regents of the University of
Texas System "is authorized to prescribe courses leading to
such customary degrees as are offered in other leading
American nursing schools." Education Code, 8 74.402.

     In our opinion, article 4518 does not impinge upon the
authority of an educational institution to offer any course
or program to nursing students or to require any course or
program for the granting of a degree without regard to ac-
creditation.  Article 4518 merely permits the Board of Nurse
Examiners to establish "minimum requirements and standards"
for accreditation of nursing programs and to accredit those
programs which meet its standards. Thus, it is'our opinion
that the Board of Nurse Examiners is authorized to accredit
specialty programs in nursing offered by colleges and
universities.

                     SUMMARY

          The Board of Nurse Examiners is authorized
          to accredit specialty programs in nursing
          offered by colleges and universities.

                               Very truly yours,




                               Attorney General of Texas


                        p. 3768
The Honorable Margaret   Rowland - page 3   (H-896)




DAVID M. KENDALL, First Asskstant




C. ROBERT HEATH, Chainan
Opinion Committee

jwb




                         p. 3769